Case 6:20-cv-00156-CEM-GJK Document 13-1 Filed 03/09/20 Page 1 of 2 PagelD 97

EXHIBIT A
Case 6:20-cv-00156-CEM-GJK Document 13-1 Filed 03/09/20 Page 2 of 2 PagelD 98
Case 1:13-cv-24177-PCH Document 9 Entered on FLSD Docket 12/16/2013 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 13-CV-24177-HUCK/O’SULLIVAN
RANDY THOMAS,
Plaintiff,
v.

EXPERIAN INFORMATION SOLUTIONS,
INC.,

Defendant.
/

ORDER

THIS MATTER comes before the Court upon a sua sponte review of the record. The
Defendant’s Answer to Plaintiff's Complaint [D.E. No. 4], filed on December 9, 2013, asserts as
its first affirmative defense that “The Complaint fails to state a claim upon which relief may be
granted.” This defense may also be raised by motion. It is in the interest of justice that the Court
hear this defense at this stage in the proceedings. Accordingly, it is

ORDERED and ADJUDGED that if the Defendant is going to continue to assert the
defense that Plaintiff's Complaint fails to state a claim upon which relief may be granted,
Defendant shall file the appropriate motion and supporting memorandum of law within 10 days
from the date of this Order. If the Defendant chooses not to continue to assert this defense,
Defendant shall notify the Court within 10 days.

DONE and ORDERED in Chambers, Miami, Florida, on December 16, 2013.

2 “ 3 — “oF
a i

Paul C. Huck
United States District Judge

 

Copies furnished to:
Counsel of Record
